           Case 3:21-cv-05123-JCC-DWC Document 30 Filed 03/19/21 Page 1 of 3




 1                                                                     The Hon. David W. Christel

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT TACOMA

 8   JOSH HENDERSON,                                      NO. 3:21-cv-05123-DWC

 9                   Plaintiff,
                                                         ORDER GRANTING DEFENDANT
10            v.                                         PHOENIX FINANCIAL SERVICES,
                                                         LLC’S MOTION TO WITHDRAW
11   PHOENIX FINANCIAL SERVICES, LLC, a                  AND SUBSTITUTE COUNSEL
     Foreign Limited Liability Company,
12   PENDRICK CAPITAL PARTNERS
     HOLDINGS, LLC, EXPERIAN
13   INFORMATION SOLUTIONS, INC., an Ohio
     Corporation, TRANS UNION LLC, a Delaware
14   Limited Liability Company, and EQUIFAX
     INFORMATION SERVICES, LLC, a Georgia
15   Limited Liability Company,

16                   Defendants.

17            THIS MATTER having come before the Court on the motion of Defendant Phoenix
18   Financial Services, LLC, to permit Stephen G. Skinner of Andrews Skinner, 3412 NW 72nd St,
19   Seattle, WA 98117 to withdraw as counsel for Defendant, and Ryan W. Vollans of Williams,
20   Kastner & Gibbs, PLLC, 601 Union Street, Suite 4100, Seattle, Washington 98101-2380, to
21   substitute in as counsel for Defendant.
22            Having considered Defendant’s motion, the Court finding good cause, now, therefore,
23   hereby
24

25

     ORDER GRANTING DEFENDANT’S PHOENIX FINANCIAL                    Williams, Kastner & Gibbs PLLC
                                                                     601 Union Street, Suite 4100
     SERVICES, LLC’S MOTION TO WITHDRAW AND SUBSTITUTE               Seattle, Washington 98101-2380
     COUNSEL- 1                                                      (206) 628-6600
     (C06-697 RSL)

     7346115.1
           Case 3:21-cv-05123-JCC-DWC Document 30 Filed 03/19/21 Page 2 of 3




 1           ORDERS that effective immediately, Stephen G. Skinner of Andrews Skinner, 3412

 2   NW 72nd St, Seattle, WA 98117, may withdraw, and Ryan W. Vollans of Williams, Kastner &

 3   Gibbs, PLLC, 601 Union Street, Suite 4100, Seattle, Washington 98101-2380, may substitute

 4   in as counsel for Defendant Phoenix Financial Services, LLC.

 5           The Clerk of the Court is directed to forward copies of this Order to counsel of record.

 6           DATED this 19th day of March, 2021.

 7

                                                          A
 8

 9                                                        David W. Christel
                                                          United States Magistrate Judge
10

11
     PRESENTED BY:
12
     WILLIAMS, KASTNER & GIBBS PLLC                    ANDREWS SKINNER
13

14   /s/Ryan W. Vollans                                /s/Stephen G. Skinner_________________
     Ryan W. Vollans, WSBA #45302                      Stephen G Skinner, WSBA 17317
15                                                     3412 NW 72ND ST
     601 Union Street, Suite 4100                      SEATTLE, WA 98117
16   Seattle, WA 98101-2380                            Phone: 206-223-9248
     Phone: 206.628.6600                               Email: stephen.skinner@andrews-skinner.com
17   Fax: 206.628.6611
     Email: rvollans@williamskastner.com
18

19   Substituting of Counsel for Defendant             Withdrawing of Counsel for Defendant
     Phoenix Financial Services, LLC                   Phoenix Financial Services, LLC
20

21

22

23

24

25

     ORDER GRANTING DEFENDANT’S PHOENIX FINANCIAL                      Williams, Kastner & Gibbs PLLC
                                                                       601 Union Street, Suite 4100
     SERVICES, LLC’S MOTION TO WITHDRAW AND SUBSTITUTE                 Seattle, Washington 98101-2380
     COUNSEL- 2                                                        (206) 628-6600
     (C06-697 RSL)

     7346115.1
           Case 3:21-cv-05123-JCC-DWC Document 30 Filed 03/19/21 Page 3 of 3




 1   COPY RECEIVED; APPROVED AS TO
     FORM; NOTICE OF PRESENTATION
 2   WAIVED:

 3   s/
     Victoria L. Vreeland, WSBA #08046
 4   Donald S. Cohen, WSBA #12480
     Gordon, Thomas, Honeywell, Malanca,
 5      Peterson & Daheim LLP
     600 University, Suite 2100
 6   Seattle, WA 98101
     Telephone: (206) 676-7528
 7   Fax:         (206) 676-7575
     Email:       vvreeland@gth-law.com
 8                dcohen@gth-law.com

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER GRANTING DEFENDANT’S PHOENIX FINANCIAL        Williams, Kastner & Gibbs PLLC
                                                         601 Union Street, Suite 4100
     SERVICES, LLC’S MOTION TO WITHDRAW AND SUBSTITUTE   Seattle, Washington 98101-2380
     COUNSEL- 3                                          (206) 628-6600
     (C06-697 RSL)

     7346115.1
